Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 15, 1977, which affirmed an order of the State Division of Human Rights dated August 13, 1975, which dismissed petitioner’s complaint alleging unlawful and discriminatory termination of her employment. Determination confirmed and proceeding dismissed, without costs or disbursements. The determination under review is fully supported by the return of the State Division of Human Rights. Hopkins, J. P., Martuscello, Damiani and Rabin, JJ., concur.